 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDFederal Electric CorporationandKilmer Federation of Teachers,Local No. 1656, affiliated with the American Federation ofTeachers,AFL-CIO,Petitioner.Case 22-RC-320?.Decem-ber 30, 1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was held before HearingOfficer Robert M. Schwarzbart on March 29 and April 4, 1966. TheHearing Officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in this case, including the Employer'sbrief, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and (7) of the Act.4.The Petitioner seeks a unit of all employees employed by theEmployer as academic teachers at the Camp Kilmer Job Corps Cen-ter,Edison, New Jersey, where the Employer conducts a vocation-oriented school for resident corpsmen pursuant to a contract with theOffice of Economic Opportunity.The Employer contends that the appropriate unit should consist ofall counselors, assistant instructors, instructors, senior instructors,educational specialists, senior educational specialists, specialists ath-letic activities, specialists craft activities, specialists fine arts activi-ties, specialists senior athletics activities, specialists senior craft activ-ities, and specialists senior fine arts activities.The unit sought by the Petitioner consists of approximately 78academic teachers, all of whom are employed in the EducationalServices Branch 'of the Education, Vocational and Avocational De-partment, herein called E.V.A. The other branches of E.V.A. arethe Vocational, Avocational, and Instructional Resources branches.E.V.A. has a manager who reports directly to the center's deputydirector, and each branch has an administrator.'1The Petitioner states in the record that it is willing to participate in an election inany unit deemed appropriate by the Board,including the larger unit proposed by theEmployer.162 NLRB No. 42. FEDERAL ELECTRIC CORP.513The larger unit which the Employer considers appropriate wouldinclude, in addition to the academic teachers, the instructors from theother branches of E.V.A. and counselors from the Enrollee Educa-tion and Processing Department. The Employer refers to this groupof 254 employees as involved directly in the instructional process. Intotal there are 850 employees at the center, includingclerical, culi-nary, construction, building service, and guard employees.The academic teachers sought by the Petitioner are classified assenior educational specialists and educational specialists. They teachmathematics, science, communications (reading and writing),socialeducation (government and current events), speech therapy,and re-medial reading. All these teachers have collegedegrees andteachingexperience, and administratively they are part of the Employer'sEducational Service Branchof E.V.A.The instructors in theVocational Services Branchof E.V.A. teachsubjects such as cooking, metal trades, buildingtrades, and mechani-cal equipment skills. Only a smallpercentagehavecollege degrees.They are required to have substantial experience in the fields of busi-ness and sales,food service (cooks), metal trades, building trades,and equipment skills (i.e., auto mechanics). They teachin separateareas,only seldom in classrooms as such, due to the fact that largequantities of tools and equipment are necessary for instruction, dem-onstration, and application by the corpsmen. Theyexercise inde-pendent judgment in determining how best to teach theircourses,and are required to have had some formal education beyond the highschool level as well as previous teaching experience in their particu-lar specialties.The specialists and senior specialists who make up the teachingstaff of theAvocational Services Branchof E.V.A. also teach and arehired on the basis of substantial experience in their respective fieldsand some college training. The corpsmen are required to take onlythe physical education portion of this training; they may elect totake the fine arts and craft portions.The educational specialists and senior educational specialists oftheInstructional Resources Branchof E.V.A. do no actual teaching,but perform services directly related to and which supplement theteaching process. It is their function to scheduleclasses,conduct thelibrary service, prepare teaching and visual aids and materials, andresearch new educational courses and techniques. All of these employ-ees have college degrees and experience in their special fields.264-047-67-vol.162-34 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Counseling Branch, which is part of theEnrollee Evaluationand Processing Department,has no specific responsibility for teach-ing as such, although counselors assist in conducting orientation pro-grams for new corpsmen. It was placed ina separatedepartmentfrom E.V.A. so that it might functionas anevaluator of the E.V.A.teaching program. Itsmanagerreports directly to the center's deputydirector, as does the manager of E.V.A. There are 35 counselors andtheir work is essentially free of supervision. It is their function toguide and counsel individualcorpsmen,check theirprogress,adviseas to change of vocation,arrange leavesfor, and treat with personalproblems of, the corpsmen. In addition, they administer tests to thecorpsmen and maintain a close watch on their progress,keeping ade-quate records thereof for the use of other staff members. Counselorsare required to be college graduates and have experiencein counsel-ing, social work, or related fields.The Employer introduced evidence of a reorganization in theschool program which was under way at the time of the hearing andwhich would result in corpsmen's educational programs being orga-nized on the basis of a "vocational school" concept, rather than theoriginal "dormitory" concept.2Introduction of the vocational school concept has resulted inassignment of academic teachers to a particular school, e.g., cooksservice school, service station attendant school, etc., so that they mayconcentrate on teaching academic matters of particular relevance tothe vocational course offered in the school. The curriculum for thevocational school is formulated and implemented within the particu-lar school by permanently assigned academic and vocational instruc-tors. The relationship of the academic subject matter offered within agiven school to the vocational program will evolve to the point wherethe vocational instructors may teach portions of the academic pro-gram. A greater coordination in the efforts of the academic and voca-tional instructors is thus achieved under the school concept. Thechangeover to the school concept has also resulted in assignment ofcounselors solely concerned with the vocational guidance of the corps-men to the various vocational schools in the E.V.A. Department.These counselors are under the supervision and responsibility of thevocational school administrator, as are the academic teachers and2We have since been informed by letter from the Employer served on the parties that,as of June 6, 1966,the vocational school concept instructional technique has been fullyinstituted at the Kilmer Job Corps Center. The corpsmen are now assigned to one of sixvocational schools and their training and life at the center is so ordered that all corpsmentraining in the same vocational field live together and study together, which was not trueunder the dormitory system. Under the old system,each of the corpsmen had been assignedto a permanent dormitory without respect to their vocational field. The corpsmen tookvocational training separately from their dormitory mates together with those who studiedwithin the same field. During the other half of the day, they studied their academic sub-jects together with their dormitory mates regardless of vocational interests. FEDERAL ELECTRIC CORP.515vocational instructors.Under this concept the Staff ConsultationGroup consists of the academic and vocational instructors, and acounselor assigned to a particular school rather than to a dormitoryas in the past. The avocational instructors and educational specialistscontinue to participate in the educational program in the same man-ner as under the old system.All of the above employees are salaried. The salary ranges areessentially identical, except for counselors who have a higher mini-mum starting salary than the other instructors. All employees enjoyidenticalmedical, life insurance, disability, retirement, holiday, andvacation benefits. They all work a Monday-to-Friday 40-hour weekand enjoy the same overtime pay for work outside their normal 40-hour workweek. The employees all consistently exercise a substantialamount of discretion in the performance of their duties within theinstructional process.Most of the instructors are required, for theirwork, to possess a college degree, or substantial college training andprevious teaching experience.On the basis of the foregoing, we find that the broad unit urged bythe Employer is appropriate for purposes of collective bargaining. Itis apparent that the employees included therein constitute a func-tionally distinct group of employees sharing strong community ofinterests by reason of the similarity of their skills, training, sala-ries, fringe benefits, and working conditions, their grouping in anadministrative division of the Employer's operations, and the highdegree of coordination and integration in the use of their trainingand skills in the formulation and implementation of the educationalprogram provided for job corpsmen. Moreover, we find that thesefactors, particularly the degree of coordination and integration inthe functions of academic teachers, vocational instructors, and coun-selors existing under the "vocational school" concept presently fol-lowed by the Employer, militate against a finding that a unit limitedto academic teachers is appropriate for purposes of collectivebargaining.3Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act :All counselors, assistant instructors, instructors, senior instruc-tors, educational specialists, senior educational specialists, special-ists athletic activities, specialists craft activities, specialists finearts activities, specialists senior craft activities, and specialistssenior fine arts activities employed by the Employer at the CampKilmer Job Corps Center, Edison, New Jersey, excluding techni-cal and clerical employees, cafeteria, kitchen and culinary em-8Training Corporation of America,Inc.,162 NLRB 286. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees, building service and maintenance employees, guards, andsupervisors as defined in the Act 4[Text of Direction of Election omitted from publication.] 5MEMBER BROWN took no part in the above Decision and Directionof Election.* As the Petitioner's showing of interest herein is limited to the academic teachers, wehereby direct the Regional Director to afford the Petitioner an opportunity to produce ashowing of interest for the unit herein found appropriate and to allow such time as theRegional Director deems appropriate for such purpose.If Petitioner fails to do so, theRegional Director is hereby directed to dismiss the petition.5 An election eligibility list, containing the names and addresses of all the eligiblevoters,must be filed by the Employer with the Regional Director for Region 22 within7 days after the date of this Decision and Direction of Election.The list may initially beused by the Regional Director to assist in determining an adequate showing of interest.The Regional Director shall make the list available to all parties to the election when heshall have determined that an adequate showing of interest among the employees in theunit found appropriate has been established.No extension of time to file this list shallbe granted by the Regional Director except in extraordinary circumstances.Failure tocomply with this requirement shall be grounds for setting aside the election wheneverproper objections are filed.Excelsior Underwear,Inc.,156 NLRB 1236.Harold R. Kilbride,an Individual,d/b/a Abbot ConstructionCompanyandInternational Brotherhood of Painters,Decora-tors and Paperhangers of America,Local Union No. 260; BillGeorge, an Individual;and Henry B. Barron,an Individual.Cases 19-CA-3908 1, 2, and 3. January 3,1967.DECISION AND ORDEROn September 21, 1966, Trial Examiner Henry S. Sahm issued hisDecision in the above-entitled proceeding, finding that Respondentdid not engage in certain unfair labor practices in violation of Sec-tion 8 (a) (1) and (3) of the National Labor Relations Act, as amended,and recommending that the complaint be dismissed, as set forth inthe attached Trial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Decision and a supporting brief, andthe Charging Parties filed a statement of joinder in the GeneralCounsel's position.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.'1Counsel for the General Counsel took exception to the Trial Examiner's ruling denyingthe admission into evidence of certain testimony offered in rebuttal.While it may have beenbetter practice to admit this testimony,the Board finds that since it would not require adifferent conclusion,its rejection was not prejudicial error.162 NLRB No. 50.